64 F.3d 656
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph J. CURRY;  Herbert Clyde Lynch, Sr.;  Lawrence Tearl,Plaintiffs--Appellants,v.PRISON HEALTH SERVICES, INCORPORATED;  Ronald F. Moats,Warden;  Rosemary Robinson, R.N.;  Sharon Alden, SiteAdministrator;  Prison Health Services Medical Staff;Richard Lanham, Commissioner of Corrections.  Defendants--Appellees.
No. 95-6786.
United States Court of Appeals, Fourth Circuit.
Aug. 14, 1995.

Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
Ralph J. Curry, Herbert Clyde Lynch, Sr., Lawrence Tearl, appellants pro se.  Joseph Barry Chazen, MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM, Riverdale, MD;  John Joseph Curran, Jr., Attorney General, Richard M. Kastendieck, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Curry v. Prison Health Servs, Inc., No. CA-950172-S (D.Md. May 9, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.